Case: 20-20595     Document: 00516143652         Page: 1     Date Filed: 12/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 23, 2021
                                  No. 20-20595
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Samuel Joseph Jackson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:10-CR-412-2


   Before Owen, Chief Judge, and Southwick and Wilson, Circuit
   Judges.
   Per Curiam:*
          Samuel Joseph Jackson, federal prisoner # 81720-279, appeals the
   denial of his motion for compassionate release under the First Step Act and
   the denial of reconsideration. See 18 U.S.C. § 3582(c)(1)(A)(i). The district
   court denied Jackson’s motions without the benefit of intervening Fifth


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20595     Document: 00516143652         Page: 2   Date Filed: 12/23/2021




                                  No. 20-20595


   Circuit authority. Therefore, we VACATE the district court’s orders and
   REMAND for further consideration in light of United States v. Shkambi, 993
   F.3d 388 (5th Cir. 2021).




                                       2